Citation Nr: 1744499	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-09 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a higher evaluation for post operative residuals of a reconstruction of the left knee anterior cruciate ligament, rated as 10 percent disabling from June 19, 1995, and 20 percent disabling from October 28, 2015.
 
2. Entitlement to a higher evaluation for left knee degenerative joint disease, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to July 1982.

This case comes before the Board of Veterans Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

A March 2015 Board videoconference hearing was held before the undersigned, and a transcript is of record.  The appeal was remanded in June 2015.  

In a May 2016 rating decision the evaluation for post operative residuals of a reconstruction of a left knee anterior cruciate ligament was continued as 10 percent disabling from June 19, 1995 and raised to 20 percent disabling from October 28, 2015.  As this increase does not represent a full grant of the benefit sought, the Veteran's appeal is not abrogated and the matter remains in appellate status.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).

This case was reviewed and processed primarily through the Veterans Benefits Management System (VBMS) electronic records depository.  Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Additional documentation is contained within the "Virtual VA" database.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran claims entitlement to a rating in excess of 10 percent from June 19, 1995 to October 27, 2015, and in excess of 20 percent from October 28, 2015, for post operative residuals of a reconstruction of the left knee anterior cruciate ligament.  He also claims entitlement to a rating in excess of 10 percent disabling for left knee degenerative joint disease.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2014). 
 
Following the June 2015 remand, the United States Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  As this was not accomplished in this case further development is required.  
 
In this regard, while the October 2015 VA examination report and April 2016 addendum opinion include one set of range of motion findings, those findings do not specify whether such findings reflected active or passive motion.  In addition, the VA examination reports do not specify whether the range of motion findings are weight-bearing or nonweight-bearing. 

Additionally, the Veteran submitted a September 2016 letter from his VA primary care physician regarding his arthritis of the knees, as well as other physical ailments.  The VA physician indicated that while the Veteran is physically capable of performing the tasks required for his current employment, repetitive strain is "quite hard on his body" and she recommended the Veteran be transferred to a daytime only position with "much less physical demands".  A VA examination is required to determine the Veteran's current extent of impairment and range of motion after repetitive movement.  

Finally, in Sharp v. Shulkin, 29 Vet.App. 26 (2017), the Court held that in addressing the nature of any flare-ups examiners must address the frequency, duration, characteristics, severity, and functional loss due to the flare-up.  

In light of the foregoing and the fact that the October 2015 examination report does not fully satisfy the requirements of Correia, Sharp and 38 C.F.R. § 4.59, the Veteran should be afforded a new VA examination before a decision can be rendered on his claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination to determine the nature and severity of any post operative residuals of a left knee anterior cruciate ligament reconstruction, as well as the nature and severity of any disability due to left knee degenerative joint disease.  All appropriate tests and studies should be accomplished and all clinical findings must be reported in detail.  During the course of the examination, the physician examiner must test the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion for his knee.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so.  Range of motion findings reported in degrees must be provided in the examination report.  Any functional limitations due to weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  When citing range of motion, the examiner should clearly state at which degree pain begins.  
 
The VA examiner must address at what point in the arc of motion pain limits function both regularly and during flare-ups, even if a flare-up is not observed on that day.  In addressing the nature of any disability during a flare-up the examiner must address the severity of the flare-up, the frequency and duration of the flare-up, and all precipitating and alleviating factors.

If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  A complete rationale should be provided for any opinion expressed.

3. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




